Case 1:20-cv-00613-LPS Document 51 Filed 05/19/21 Page 1 of 2 PageID #: 1233




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 THOMSON REUTERS ENTERPRISE                        )
 CENTRE GMBH and WEST PUBLISHING                   )
 CORPORATION,                                      )   C.A. No. 20-613-LPS
                                                   )
                Plaintiffs/Counterdefendants,      )   JURY TRIAL DEMANDED
                                                   )
        v.                                         )
                                                   )
 ROSS INTELLIGENCE INC.,                           )
                                                   )
                Defendant/Counterclaimant.         )

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to D. Del. LR 7.1.4, Defendant/Counterclaimant ROSS Intelligence, Inc., by its

counsel, respectfully requests oral argument on Plaintiffs’ pending Motion to Dismiss

Defendant’s Antitrust and State Law Counterclaims (D.I. 27, renewed and incorporating prior

papers by reference, D.I. 39). Briefing on this motion is complete.
Case 1:20-cv-00613-LPS Document 51 Filed 05/19/21 Page 2 of 2 PageID #: 1234




                                         Respectfully submitted,
OF COUNSEL:                              POTTER ANDERSON & CORROON LLP

Gabriel M. Ramsey                        By: /s/ Stephanie E. O’Byrne
Warrington Parker                            David E. Moore (#3983)
Kayvan M. Ghaffari                           Stephanie E. O’Byrne (#4446)
Jacob Canter                                 Hercules Plaza, 6th Floor
CROWELL & MORING LLP                         1313 N. Market Street
3 Embarcadero Center, 26th Floor             Wilmington, DE 19801
San Francisco, CA 94111                      Tel: (302) 984-6000
Tel: (415) 986-2800                          dmoore@potteranderson.com
                                             sobyrne@potteranderson.com
Mark A. Klapow
Lisa Kimmel                              Attorneys for Defendant/Counterclaimant
Joshua M. Rychlinski                     ROSS Intelligence, Inc.
CROWELL & MORING LLP
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Tel: (202) 624-2500

Dated: May 19, 2021
7205067 / 50241




                                     2
